          Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 1 of 9                          FILED
                                                                                         2020 Jul-23 PM 12:06
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
      Plaintiff,                            )
                                            )
vs.                                         )       Civil Action No. 5:18-CV-1055-CLS
                                            )
RANDY HAMES and HAMES                       )
MARINA d/b/a HAMES MARINA                   )
AND MOBILE HOME PARK,                       )
                                            )
      Defendants.                           )


TOMEKA BARTLETT and                         )
KAYLA CARREKER,                             )
                                            )
      Plaintiffs,                           )
                                            )
vs.                                         )       Civil Action No. 5:18-cv-1096-CLS
                                            )
RANDY ALLAN HAMES, et al.,                  )
                                            )
      Defendants.                           )

                     MEMORANDUM OPINION AND ORDER

      This action is before the court on the motion by non-party United Specialty

Insurance Company (“USIC”) to intervene for the limited purpose of submitting

special verdict form or jury interrogatories for the court’s consideration and

requesting their submission to the jury.1 All parties in these consolidated actions have



      1
          Doc. no. 56 (USIC Motion to Intervene).
           Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 2 of 9




objected.2 Upon consideration of the motion and the objections, the court enters the

following opinion.

                                      I. STANDARD

       Permissive intervention is governed by Rule 24(b), which states, in pertinent

part, that “the court may permit anyone to intervene who . . . has a claim or defense

that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B) (emphasis supplied). The court should also “consider whether the

intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Fed. R. Civ. P. 24(b)(3). “[I]t is wholly discretionary with the court whether

to allow intervention under Rule 24(b) and even though there is a common question

of law or fact, or the requirements of Rule 24(b) are otherwise satisfied, the court may

refuse to allow intervention.” In re Bayshore Ford Trucks Sales, Inc., 471 F.3d 1233,

1246 (11th Cir. 2006) (quoting Worlds v. Department of Health and Rehabilitation

Services, 929 F.2d 591, 595 (11th Cir. 1991) (quoting 7C Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure, § 1913, at 376-

77 (2d ed. 1986))) (alteration in original).

       Here, USIC acknowledges that it has not met the basic requirements under Fed.

       2
         See doc. no. 65 (Government Response in Opposition); doc. no. 66 in 5:18-cv-1055-CLS
and doc. no. 87 in 5:18-cv-1096-CLS (Defendants’ Joint Response in Opposition); doc. no. 67
(Private Plaintiffs’ Response in Opposition). Unless otherwise noted, all document numbers cited
correspond to the lead case, 5:18-cv-1055-CLS.

                                               2
           Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 3 of 9




R. Civ. P. 24(b) or (c) because it is not seeking to assert a claim or defense and,

therefore, has not filed an accompanying pleading. See Fed. R. Civ. P. 24(c) (“The

motion must state the grounds for intervention and be accompanied by a pleading that

sets out the claim or defense for which intervention is sought.”). Instead, USIC seeks

to intervene solely for the purpose of submitting a special verdict form or jury

interrogatories.

                        II. ARGUMENT FOR INTERVENTION

       USIC issued a number of insurance policies to defendant Randy Hames, and

has agreed to defend him in these two actions by appointing counsel.3 The policies

issued by USIC include reservations of right to deny coverage for liability that does

not fall within “the Policies’ Coverage A – Bodily Injury and Property Damages

Liability” or “the Policies’ Coverage B – Personal And Advertising Injury Liability”

coverage grants.4 USIC also reserved its right to deny coverage for liability that falls

within the Policies’ “Expected Or Intended Injury Exclusion,” “Knowing Violation

Of Rights Of Another Exclusion,” “Criminal Acts Exclusions,”“Assault And Battery

Exclusion,” “Abuse Or Molestation Exclusion,” “Classification Limitation




       3
       See id. at 2, 5. See also doc. no. 66 (Defendants’ Joint Response), at 7; doc. no. 65
(Government Response), at 11
       4
           See doc. no. 56 (USIC Motion to Intervene), at 5.

                                                  3
          Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 4 of 9




Endorsement,” and “Punitive and Exemplary Damages Exclusion.”5

      In the event the jury renders a verdict in plaintiffs’ favor, USIC seeks to have

the jury specify “(a) the particular claim or claims forming the basis for the verdict

against [Randy] Hames, (b) the amount of compensatory damages awarded, and (c)

the amount of any punitive damages and civil penalties awarded.” Doc. no. 56 (USIC

Motion to Intervene), at 10. USIC argues that “[a] verdict without such special

findings will prejudice USIC and impair its ability to protect its interests.” Id. (citing

Thomas v. Henderson, 297 F. Supp. 2d 1311, 1327 (S.D. Ala. 2003) (granting

insurer’s motion to intervene, stating that “[a]bsent an itemized jury verdict in this

case, resolution of the coverage issues . . . could be complicated considerably, as there

would be no way to distinguish among the types of claims and damages embraced by

any damages award the jury might render.”). Additionally, USIC argues not having

special findings would prejudice defendant Randy Hames because he would have the

burden of proving the insurance policies cover whatever judgment he may have to

pay.6 See, e.g., Jordan v. National Accident Insurance Underwriters Inc., 922 F.2d

732, 735 (11th Cir. 1991) (“Under Alabama law the general rule is that the insured

bears the burden of proving coverage.”).



      5
          See id. at 5-10.
      6
          Id. at 10-11.

                                            4
               Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 5 of 9




          USIC emphasizes that it is not seeking to litigate coverage issues, nor to

participate in the trial.7 USIC is not asking the jury to “‘interpret Policy language or

to award relief through the prism of [the] Policy,’” but is instead asking the jury to

“‘identify which of the . . . causes of action are the bases for any plaintiff’s verdict .

. . and break down the damages into certain enumerated categories.’” Doc. no. 56

(USIC Motion to Intervene), at 11 (quoting Thomas, 297 F. Supp. 2d at 1325)

(alteration and ellipsis in original).

                                         III. OBJECTIONS

          All parties object to USIC’s motion to intervene for various reasons. First, the

United States (“the government”) and Tomeka Bartlett and Kayla Carreker (“private

plaintiffs”) (collectively, “plaintiffs”) argue that USIC failed to comply with Federal

Rule of Civil Procedure 24(b) because it cannot demonstrate a common question of

law or fact.8 Plaintiffs argue that the question of whether the alleged conduct is

covered or excluded by the insurance policies is inherently different than the question

of whether defendant Hames sexually harassed his tenants.9 See Mt. Hawley

Insurance Co. v. Sandy Lake Properties, Inc., 425 F.3d 1308, 1312 (11th Cir. 2005)


          7
              Id.
          8
              See doc. no. 65 (Government Response), at 6; doc. no. 67 (Private Plaintiffs’ Response),
at 2-3.
          9
              See doc. no. 65 (Government Response), at 7; doc. no. 67 (Private Plaintiffs’ Response),
at 2-3.

                                                    5
           Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 6 of 9




(“The issue of insurance coverage is unrelated to the issue of fault in the wrongful

death action.”). Further, the government notes that USIC acknowledged that it did

not comply with Federal Rule of Civil Procedure 24(b)-(c) by not asserting a claim

or defense or submitting a separate pleading outlining such claim or defense.10

      The government further argues that if USIC were allowed to intervene it would

prejudice the adjudication of the government’s case.11 The government is litigating

on behalf of sixteen aggrieved women and, consequently, it expects to require the jury

to set out individual findings for each woman, “including a breakdown for any

compensatory damages and/or punitive damages the jury awards.” Doc. no. 66

(Government Response), at 8. Therefore, the government argues that

      USIC’s proposed introduction of an additional special verdict form or
      jury interrogatories – the substance of which USIC has not disclosed –
      would, at best, be duplicative, but more likely would require the jury to
      perform additional duties and make additional factual findings that are
      unrelated to the claim in the United States’ case, thereby injecting
      confusion and the potential for error.

Id. at 8-9. See also Restor-A-Dent Dental Laboratories, Inc. v. Certified Alloy

Products, Inc., 725 F.2d 871, 877 (2d Cir. 1984) (affirming district court’s denial of

motion to intervene, in part, because the court would likely require a separate verdict

for each cause of action, negating the intervenor’s necessity to intervene).

      10
           See doc. no. 65 (Government Response), at 7 n.2.
      11
           See id. at 8.

                                                6
               Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 7 of 9




          The private plaintiffs similarly argue that, in the trial of their case,12 the jury

form would present each claim individually, making the intervention unnecessary,

repetitive, and potentially confusing to the jurors and, therefore, unduly prejudicial.13

          The government and defendants also object due to the potential conflict of

interest that exists because USIC has provided defense counsel for defendants Randy

Hames and Hames Marina, L.L.C.14 See, e.g., Travelers Indemnity Co. v. Dingwell,

884 F. 2d 629, 639 (1st Cir. 1989) (noting “the well-established policy that an insurer

who reserves the right to deny coverage cannot control the defense of a lawsuit

brought against its insured by an injured party”); High Plains Cooperative

Association v. Mel Jarvis Construction Co., Inc., 137 F.R.D. 285 (D. Neb. 1991)

(denying motion to intervene due to concern of potential conflict of interest where an

insurance company appointed counsel for defendant).

          Finally, the government argues that USIC could best protect its interests

through a separate declaratory judgment action.15 See Developers Surety and

Indemnity Co. v. Archer Western Contractors, LLC, No. 6:16-cv-1875-Orl-40KRS,

2017 WL 8340660, at *3 (M.D. Fla. Apr. 3, 2017) (“If a prospective intervenor could
          12
         The cases have been consolidated solely for discovery purposes and, therefore, will be tried
separately. See doc. no. 47, at 2-3.
          13
               Doc. no. 67 (Private Plaintiffs’ Response), at 4.
          14
               See doc. no. 65 (Government Response), at 11; doc. no. 66 (Defendants’ Joint Response),
at 6-7.
          15
               See doc. no. 65 (Government Response), at 10.

                                                      7
            Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 8 of 9




protect its interests in a separate action, it is less likely that a court will abuse its

discretion if it refuses to permit that party to intervene — particularly where the court

has reason to think that allowing intervention would make the case more

cumbersome.”) (Report and Recommendation adopted in Developers Surety and

Indemnity Co. v. Archer Western Contractors, LLC, No. 6:16-cv-1875-Orl, 40KRS,

2017 WL 2274922 (M.D. Fla. May 25, 2017)).

                                      IV. ANALYSIS

       While this court recognizes USIC’s need for a special verdict form showing

which damages are awarded for each claim in order to resolve any coverage issues,

this court agrees that is not a sufficient reason to allow intervention. Permissive

intervention requires the intervenor to assert a claim or defense with a common

question of law or fact. That requirement has not been met by USIC.

       More importantly, however, this court finds that there is potential for the

intervention to be unduly prejudicial. USIC has provided counsel for defendants

Randy Hames and Hames Marina, L.L.C. Consequently, there is a potential conflict

of interest. Moreover, the additional questions framed around insurance coverage and

exclusions would only serve to confuse the jurors by introducing elements not

relevant to the claims at issue.16
       16
          See id. at 9 (“USIC proposes to introduce unspecified special verdict questions or jury
interrogatories related to ‘assault and battery’ and ‘abuse and molestation.’ . . . These are not

                                               8
         Case 5:18-cv-01055-CLS Document 68 Filed 07/23/20 Page 9 of 9




       Finally, this court finds that USIC has a better alternative: that is, filing a

separate declaratory judgment action. See Developers Surety and Indemnity Co.,

2017 WL 8340660, at *3. Filing a separate action will achieve the same goal for

USIC, and will prevent this action from becoming overburdened and confused.

       Accordingly, the United Specialty Insurance Company’s motion to intervene

is DENIED.

       DONE and ORDERED this 23rd day of July, 2020.


                                                    ______________________________
                                                    Senior United States District Judge




elements of the United States’ FHA claim.”) (internal citations omitted).

                                                9
